Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS dated 02/15/2022 has been considered.
Claims 2-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	After searches and consideration, the examiner the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446